UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 – August 31, 2015 Item 1: Reports to Shareholders Vanguard ® CMT Funds August 31, 2015 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2014- August 31, 2015 Peer Group 7-Day SEC Average 1 Yield 2 : Vanguard CMT Funds Vanguard 8/31/2015 Fund Total Returns Market Liquidity 0.13% 0.00% 0.17% Municipal Cash Management 0.04 0.01 0.02 1 Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. Expense Ratios 1 : Your Fund compared with its Peer Group Fund Peer Group Expense Average 2 Vanguard CMT Funds Ratio Market Liquidity 0.005% 0.17% Municipal Cash Management 0.01 0.13 1 The expense ratios shown are from the prospectuses dated December 19, 2014 and represent estimated costs for the current fiscal year. The expense ratios for the fiscal year ended August 31, 2015, were 0.005% for the Market Liquidity Fund and 0.01% for the Municipal Cash Management Fund. The peer-group expense ratio is derived from data provided by Lipper Inc., a Thomson Reuters Company, and captures information through year-end 2014. 2 Peer Groups: Institutional Money Market Funds Average for Market Liquidity; Tax-Exempt Money Market Funds Average for Municipal Cash Management. Derived from data provided by Lipper, a Thomson Reuters Company. FUND PROFILES As of 8/31/2015 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.17% Average Weighted Maturity 27 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 26.8% Commercial Paper 22.9 Repurchase Agreements 9.7 U.S. Government and Agency Obligations 38.1 Taxable Municipal Bonds 0.5 Corporate Bonds 0.8 Other Notes 1.2 Distribution by Credit Quality 2 (% of portfolio) First Tier 100% 1 The expense ratio shown is from the prospectus dated December 19, 2014, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2015, was 0.005%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. MUNICIPAL CASH MANAGEMENT FUND Financial Attributes 7-Day SEC Yield 0.02% Average Weighted Maturity 12 days Expense Ratio 1 0.01% Distribution by Credit Quality 2 (% of portfolio) First Tier 100% Largest State Concentrations 3 New York 23.3% Ohio 9.3 Texas 5.9 Illinois 5.5 Indiana 5.4 Missouri 4.3 Georgia 3.9 North Carolina 3.8 California 3.3 Pennsylvania 3.1 Top Ten 67.8% 1 The expense ratio shown is from the prospectus dated December 19, 2014, and represents estimated costs for the current fiscal year. The expense ratio for the fiscal year ended August 31, 2015, was 0.01%. 2 A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. 3 Percentages of total net assets Performance Summary Average Annual Total Returns for periods ended June 30, 2015 This table presents average annual total returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. CMT Funds Inception Date One Year Five Years Ten Years Market Liquidity 7/19/2004 0.13% 0.15% 1.62% Municipal Cash Management 7/19/2004 0.04 0.12 1.15 Market Liquidity Fund Financial Statements Statement of Net Assets As of August 31, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (38.6%) 2 Fannie Mae Discount Notes 0.079% 9/30/15 12,900 12,899 2 Fannie Mae Discount Notes 0.075% 10/7/15 25,000 24,998 2 Fannie Mae Discount Notes 0.140% 10/26/15 55,000 54,988 2 Fannie Mae Discount Notes 0.150% 11/3/15 175,000 174,954 3 Federal Home Loan Bank Discount Notes 0.070% 9/2/15 516,250 516,249 3 Federal Home Loan Bank Discount Notes 0.070%–0.072% 9/4/15 771,250 771,246 3 Federal Home Loan Bank Discount Notes 0.070%–0.075% 9/9/15 903,640 903,625 3 Federal Home Loan Bank Discount Notes 0.070% 9/10/15 13,000 13,000 3 Federal Home Loan Bank Discount Notes 0.070%–0.080% 9/11/15 441,653 441,644 3 Federal Home Loan Bank Discount Notes 0.075% 9/14/15 8,500 8,500 3 Federal Home Loan Bank Discount Notes 0.070% 9/15/15 12,500 12,500 3 Federal Home Loan Bank Discount Notes 0.070%–0.080% 9/16/15 94,400 94,397 3 Federal Home Loan Bank Discount Notes 0.070% 9/18/15 146,000 145,995 3 Federal Home Loan Bank Discount Notes 0.072% 9/23/15 299,000 298,987 3 Federal Home Loan Bank Discount Notes 0.075%–0.079% 9/25/15 847,752 847,709 3 Federal Home Loan Bank Discount Notes 0.088% 9/30/15 58,000 57,996 3 Federal Home Loan Bank Discount Notes 0.080%–0.095% 10/2/15 157,206 157,193 3 Federal Home Loan Bank Discount Notes 0.120% 10/7/15 74,059 74,050 3 Federal Home Loan Bank Discount Notes 0.120% 10/9/15 467,000 466,941 3 Federal Home Loan Bank Discount Notes 0.170%–0.175% 10/14/15 305,000 304,936 3 Federal Home Loan Bank Discount Notes 0.170% 10/16/15 319,000 318,932 3 Federal Home Loan Bank Discount Notes 0.170% 10/19/15 178,000 177,960 3 Federal Home Loan Bank Discount Notes 0.160%–0.170% 10/21/15 544,000 543,875 3 Federal Home Loan Bank Discount Notes 0.140%–0.150% 10/23/15 566,000 565,880 3 Federal Home Loan Bank Discount Notes 0.155% 10/26/15 28,000 27,993 3 Federal Home Loan Bank Discount Notes 0.114% 10/28/15 183,000 182,967 3 Federal Home Loan Bank Discount Notes 0.121%–0.125% 10/30/15 319,000 318,935 3 Federal Home Loan Bank Discount Notes 0.160% 11/4/15 150,000 149,957 3 Federal Home Loan Bank Discount Notes 0.160%–0.170% 11/6/15 362,365 362,258 3 Federal Home Loan Bank Discount Notes 0.174% 11/12/15 465,000 464,838 3 Federal Home Loan Bank Discount Notes 0.189% 11/13/15 324,100 323,976 3 Federal Home Loan Bank Discount Notes 0.192% 11/27/15 223,000 222,897 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Federal National Mortgage Assn. 0.192% 10/21/15 44,000 44,003 2 Freddie Mac Discount Notes 0.065% 9/4/15 22,126 22,126 2 Freddie Mac Discount Notes 0.050% 9/8/15 62,755 62,754 2 Freddie Mac Discount Notes 0.070% 9/17/15 45,046 45,045 2 Freddie Mac Discount Notes 0.100% 10/1/15 34,300 34,297 2 Freddie Mac Discount Notes 0.130% 10/14/15 112,000 111,983 United States Treasury Bill 0.050%–0.051% 9/3/15 986,363 986,360 United States Treasury Bill 0.204% 2/25/16 600,000 599,410 United States Treasury Bill 0.270% 3/3/16 487,000 486,335 4 United States Treasury Floating Rate Note 0.095% 1/31/16 100,000 99,990 4 United States Treasury Floating Rate Note 0.119% 4/30/16 63,000 62,998 4 United States Treasury Floating Rate Note 0.103% 10/31/16 414,500 414,241 4 United States Treasury Floating Rate Note 0.134% 1/31/17 1,557,300 1,557,285 United States Treasury Note/Bond 1.250% 9/30/15 1,748,000 1,749,646 United States Treasury Note/Bond 0.250% 9/30/15 1,118,000 1,118,158 United States Treasury Note/Bond 0.250% 10/15/15 260,500 260,549 United States Treasury Note/Bond 4.500% 11/15/15 370,000 373,306 United States Treasury Note/Bond 0.375% 1/15/16 530,000 530,524 United States Treasury Note/Bond 2.000% 1/31/16 531,000 535,096 Total U.S. Government and Agency Obligations (Cost $18,137,381) 18,137,381 Commercial Paper (23.1%) Bank Holding Company (0.7%) 5 Bank of New York Mellon Corp. 0.130% 9/2/15 343,000 342,999 Finance—Auto (1.4%) American Honda Finance Corp. 0.140% 9/4/15 47,500 47,499 American Honda Finance Corp. 0.140% 9/8/15 12,000 12,000 American Honda Finance Corp. 0.140% 9/9/15 20,500 20,499 American Honda Finance Corp. 0.140% 9/11/15 34,500 34,499 5 BMW US Capital LLC 0.140% 9/8/15 9,250 9,250 5 BMW US Capital LLC 0.140% 9/16/15 13,000 12,999 5 BMW US Capital LLC 0.140% 9/18/15 13,000 12,999 5 BMW US Capital LLC 0.140% 9/22/15 13,000 12,999 5 BMW US Capital LLC 0.150% 9/24/15 16,500 16,498 5 BMW US Capital LLC 0.140%–0.150% 9/25/15 34,000 33,997 5 BMW US Capital LLC 0.150% 10/1/15 50,000 49,994 5 BMW US Capital LLC 0.150% 10/5/15 31,000 30,996 5 BMW US Capital LLC 0.150% 10/6/15 40,000 39,994 5 BMW US Capital LLC 0.160% 10/8/15 28,500 28,495 5 BMW US Capital LLC 0.160% 10/9/15 9,500 9,498 5 BMW US Capital LLC 0.240% 11/30/15 7,500 7,496 5 BMW US Capital LLC 0.240% 12/1/15 7,500 7,496 5 BMW US Capital LLC 0.220%–0.240% 12/2/15 21,250 21,237 5 BMW US Capital LLC 0.240% 12/4/15 7,500 7,495 Toyota Motor Credit Corp. 0.281% 11/4/15 24,000 23,988 Toyota Motor Credit Corp. 0.281% 11/23/15 46,000 45,970 4 Toyota Motor Credit Corp. 0.279% 11/24/15 74,000 74,000 4 Toyota Motor Credit Corp. 0.299% 4/15/16 121,000 121,000 680,898 Finance—Other (0.8%) 5 Chariot Funding LLC 0.190% 10/13/15 13,000 12,997 General Electric Capital Corp. 0.150% 9/10/15 51,000 50,998 General Electric Capital Corp. 0.150% 9/11/15 195,000 194,992 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) General Electric Capital Corp. 0.301% 9/17/15 11,000 10,998 General Electric Capital Corp. 0.150% 9/22/15 13,000 12,999 General Electric Capital Corp. 0.301% 9/24/15 33,500 33,494 General Electric Capital Corp. 0.160% 9/28/15 25,000 24,997 5 John Deere Financial Ltd. 0.160% 10/1/15 10,500 10,499 351,974 Foreign Banks (10.4%) Australia & New Zealand Banking Group, Ltd. 0.278% 10/27/15 70,000 69,999 Australia & New Zealand Banking Group, Ltd. 0.278% 11/3/15 120,500 120,500 Australia & New Zealand Banking Group, Ltd. 0.294% 1/7/16 200,000 200,000 Australia & New Zealand Banking Group, Ltd. 0.308% 1/29/16 80,500 80,500 Australia & New Zealand Banking Group, Ltd. 0.302% 4/8/16 140,000 140,000 Commonwealth Bank of Australia 0.284% 10/6/15 59,000 59,000 Commonwealth Bank of Australia 0.284% 10/7/15 100,000 100,000 Commonwealth Bank of Australia 0.283% 10/9/15 50,000 50,000 Commonwealth Bank of Australia 0.250% 11/5/15 200,000 200,000 Commonwealth Bank of Australia 0.331% 1/11/16 100,000 99,998 Commonwealth Bank of Australia 0.318% 1/27/16 250,000 249,995 Commonwealth Bank of Australia 0.305% 2/19/16 81,000 80,998 Commonwealth Bank of Australia 0.300% 2/22/16 125,000 124,997 Commonwealth Bank of Australia 0.323% 3/14/16 98,750 98,747 Commonwealth Bank of Australia 0.308% 3/30/16 75,000 74,998 Commonwealth Bank of Australia 0.308% 3/31/16 123,500 123,494 Commonwealth Bank of Australia 0.311% 5/6/16 150,000 149,995 Lloyds Bank plc 0.130% 9/1/15 727,000 727,000 5 National Australia Bank Ltd. 0.190% 9/1/15 200,000 200,000 5 National Australia Bank Ltd. 0.215% 9/14/15 250,000 249,981 5 National Australia Bank Ltd. 0.200% 9/22/15 300,000 299,965 National Australia Bank Ltd. 0.331% 1/8/16 150,000 150,000 Westpac Banking Corp. 0.278% 9/2/15 65,000 65,000 Westpac Banking Corp. 0.288% 9/15/15 48,000 48,000 Westpac Banking Corp. 0.288% 9/17/15 152,000 152,000 Westpac Banking Corp. 0.290% 10/23/15 125,000 124,999 Westpac Banking Corp. 0.262% 12/8/15 200,000 199,997 Westpac Banking Corp. 0.264% 12/14/15 100,000 99,998 Westpac Banking Corp. 0.331% 1/8/16 150,000 149,997 Westpac Banking Corp. 0.310% 2/22/16 146,500 146,500 Westpac Banking Corp. 0.358% 2/26/16 19,750 19,750 Westpac Banking Corp. 0.358% 2/29/16 10,250 10,250 Westpac Banking Corp. 0.310% 3/24/16 80,000 80,000 Westpac Banking Corp. 0.312% 4/4/16 150,000 150,000 4,896,658 Foreign Governments (2.3%) Canada 0.150% 10/27/15 50,000 49,988 5 CDP Financial Inc. 0.180%–0.200% 9/15/15 20,000 19,999 5 CDP Financial Inc. 0.200% 9/16/15 7,750 7,749 5 CDP Financial Inc. 0.190%–0.200% 9/30/15 16,750 16,747 5 CDP Financial Inc. 0.200% 10/2/15 13,500 13,498 5 CDP Financial Inc. 0.200% 10/5/15 13,500 13,497 5 CDP Financial Inc. 0.220% 10/14/15 7,500 7,498 5 CDP Financial Inc. 0.260% 11/6/15 11,000 10,995 5 CDP Financial Inc. 0.250% 11/16/15 19,500 19,490 6 CPPIB Capital Inc. 0.155% 9/3/15 59,750 59,750 6 CPPIB Capital Inc. 0.155% 9/9/15 20,000 19,999 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 6 CPPIB Capital Inc. 0.155% 9/10/15 57,000 56,998 6 CPPIB Capital Inc. 0.150% 9/14/15 27,500 27,499 6 CPPIB Capital Inc. 0.170% 10/13/15 38,000 37,993 6 CPPIB Capital Inc. 0.175% 10/14/15 42,500 42,491 6 CPPIB Capital Inc. 0.175% 11/3/15 54,000 53,983 Export Development Canada 0.160% 10/5/15 50,000 49,992 Export Development Canada 0.200% 10/13/15 55,000 54,987 Export Development Canada 0.190% 11/5/15 25,000 24,991 Province of British Columbia 0.130% 9/30/15 32,400 32,397 Province of Ontario 0.140% 9/1/15 43,000 43,000 Province of Ontario 0.130% 9/17/15 16,500 16,499 6 PSP Capital Inc. 0.160% 9/8/15 13,500 13,500 6 PSP Capital Inc. 0.180% 9/28/15 25,000 24,997 6 PSP Capital Inc. 0.180% 10/5/15 5,250 5,249 6 PSP Capital Inc. 0.170% 10/6/15 20,500 20,497 6 PSP Capital Inc. 0.180% 10/9/15 13,500 13,497 6 PSP Capital Inc. 0.260% 11/10/15 6,500 6,497 6 PSP Capital Inc. 0.260% 11/16/15 6,500 6,496 5 Quebec 0.150% 9/14/15 13,250 13,249 5 Quebec 0.150% 9/15/15 13,250 13,249 5 Quebec 0.140%–0.150% 9/17/15 214,000 213,986 5 Quebec 0.150% 9/22/15 48,000 47,996 1,059,253 Foreign Industrial (3.0%) 5 BASF SE 0.210% 9/1/15 60,000 60,000 5 BASF SE 0.170%–0.220% 9/28/15 62,000 61,992 5 BASF SE 0.170%–0.300% 9/29/15 243,000 242,954 5 BASF SE 0.170% 9/30/15 54,000 53,993 5 John Deere Canada ULC 0.170% 10/13/15 14,000 13,997 5 Nestle Capital Corp. 0.150%–0.155% 9/8/15 34,750 34,749 5 Nestle Capital Corp. 0.150% 9/9/15 52,000 51,998 5 Nestle Capital Corp. 0.180% 11/9/15 40,500 40,486 5 Nestle Capital Corp. 0.180% 11/13/15 40,500 40,485 5 Nestle Capital Corp. 0.180% 11/16/15 54,000 53,980 Nestle Finance International Ltd. 0.140% 9/21/15 59,000 58,996 Nestle Finance International Ltd. 0.140% 9/25/15 30,000 29,997 Nestle Finance International Ltd. 0.140% 9/28/15 16,000 15,998 Nestle Finance International Ltd. 0.140% 10/1/15 13,000 12,999 Nestle Finance International Ltd. 0.150% 10/26/15 12,500 12,497 Nestle Finance International Ltd. 0.150% 10/27/15 25,000 24,994 5 Reckitt Benckiser Treasury Services plc 0.150%–0.180% 9/1/15 116,500 116,500 5 Reckitt Benckiser Treasury Services plc 0.180% 9/9/15 14,500 14,500 5 Reckitt Benckiser Treasury Services plc 0.250% 11/2/15 6,250 6,247 5 Reckitt Benckiser Treasury Services plc 0.270% 12/4/15 38,000 37,973 5 Sanofi 0.160% 9/30/15 26,000 25,997 5 Siemens Capital Co. LLC 0.180% 9/25/15 13,250 13,248 5 Siemens Capital Co. LLC 0.150%–0.180% 9/28/15 273,000 272,965 5 Total Capital Canada Ltd. 0.220% 11/12/15 100,000 99,956 5 Unilever Capital Corp. 0.160% 10/13/15 25,000 24,995 1,422,496 Industrial (4.5%) 5 Apple Inc. 0.140% 10/6/15 203,500 203,472 5 Automatic Data Processing Inc. 0.120% 9/1/15 1,200,000 1,200,000 Caterpillar Financial Services Corp. 0.120% 9/2/15 9,000 9,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Caterpillar Financial Services Corp. 0.190% 10/13/15 55,000 54,988 5 Danaher Corp. 0.200% 9/21/15 18,500 18,498 Exxon Mobil Corp. 0.150% 10/21/15 50,000 49,990 5 Henkel of America Inc. 0.200% 9/24/15 24,000 23,997 5 Honeywell International Inc. 0.170% 10/26/15 12,500 12,497 5 Honeywell International Inc. 0.170% 10/27/15 12,500 12,497 5 Honeywell International Inc. 0.180% 10/28/15 12,500 12,496 5 Honeywell International Inc. 0.180% 10/29/15 12,500 12,496 5 Honeywell International Inc. 0.270% 12/2/15 12,500 12,491 5 John Deere Capital Corp. 0.140% 9/14/15 10,000 10,000 5 John Deere Financial Ltd. 0.140% 9/9/15 23,500 23,499 5 The Coca-Cola Co. 0.190% 10/21/15 18,620 18,615 5 The Coca-Cola Co. 0.180%–0.230% 10/22/15 120,700 120,665 5 The Coca-Cola Co. 0.250% 11/18/15 19,000 18,990 5 The Coca-Cola Co. 0.280% 11/19/15 25,000 24,985 5 The Walt Disney Co. 0.130% 10/1/15 25,500 25,497 5 The Walt Disney Co. 0.150% 10/15/15 31,000 30,994 5 The Walt Disney Co. 0.150% 10/23/15 29,000 28,994 5 United Technologies Corp. 0.160% 9/29/15 13,500 13,498 5 Wal-Mart Stores, Inc. 0.110%–0.120% 9/1/15 175,925 175,925 2,114,084 Total Commercial Paper (Cost $10,868,362) 10,868,362 Certificates of Deposit (27.1%) Domestic Banks (6.4%) Citibank NA 0.200% 9/24/15 260,000 260,000 Citibank NA 0.200% 10/1/15 29,000 29,000 Citibank NA 0.200% 10/5/15 26,000 26,000 Citibank NA 0.200% 10/6/15 39,500 39,500 Citibank NA 0.200% 10/8/15 69,500 69,500 Citibank NA 0.240% 10/20/15 69,000 69,000 Citibank NA 0.250% 10/26/15 37,000 37,000 Citibank NA 0.300% 11/12/15 69,500 69,500 Citibank NA 0.290% 11/13/15 75,000 75,000 4 State Street Bank & Trust Co. 0.278% 12/15/15 250,000 250,000 4 State Street Bank & Trust Co. 0.300% 12/23/15 268,750 268,750 4 State Street Bank & Trust Co. 0.297% 12/29/15 136,000 136,000 4 State Street Bank & Trust Co. 0.333% 1/13/16 232,000 232,000 4 Wells Fargo Bank NA 0.285% 9/15/15 50,000 50,000 4 Wells Fargo Bank NA 0.298% 10/30/15 250,000 250,000 4 Wells Fargo Bank NA 0.299% 11/25/15 145,000 145,000 4 Wells Fargo Bank NA 0.298% 12/16/15 180,000 180,000 4 Wells Fargo Bank NA 0.308% 1/15/16 50,000 50,000 4 Wells Fargo Bank NA 0.312% 2/9/16 45,000 45,000 4 Wells Fargo Bank NA 0.361% 2/11/16 250,000 250,000 4 Wells Fargo Bank NA 0.363% 2/22/16 190,000 190,000 4 Wells Fargo Bank NA 0.364% 2/22/16 150,000 150,000 4 Wells Fargo Bank NA 0.308% 4/1/16 150,000 150,000 3,021,250 Eurodollar Certificates of Deposit (0.9%) Australia & New Zealand Banking Group, Ltd. 0.320% 12/1/15 147,000 147,000 4 National Australia Bank Ltd. 0.262% 10/21/15 250,000 250,000 397,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Yankee Certificates of Deposit (19.8%) Bank of Montreal (Chicago Branch) 0.220% 9/15/15 220,000 220,000 Bank of Montreal (Chicago Branch) 0.210% 10/1/15 200,000 200,000 Bank of Montreal (Chicago Branch) 0.220% 10/8/15 200,000 200,000 4 Bank of Montreal (Chicago Branch) 0.341% 1/8/16 75,000 75,000 4 Bank of Montreal (Chicago Branch) 0.371% 2/12/16 150,000 150,000 4 Bank of Nova Scotia (Houston Branch) 0.249% 9/2/15 190,000 190,000 4 Bank of Nova Scotia (Houston Branch) 0.258% 9/28/15 250,000 250,000 4 Bank of Nova Scotia (Houston Branch) 0.262% 10/21/15 65,000 65,000 4 Bank of Nova Scotia (Houston Branch) 0.258% 10/27/15 70,000 70,000 4 Bank of Nova Scotia (Houston Branch) 0.260% 11/5/15 50,000 50,000 4 Bank of Nova Scotia (Houston Branch) 0.280% 11/23/15 175,000 175,000 4 Bank of Nova Scotia (Houston Branch) 0.350% 12/24/15 85,000 85,000 4 Bank of Nova Scotia (Houston Branch) 0.344% 1/7/16 140,000 140,000 4 Bank of Nova Scotia (Houston Branch) 0.357% 2/29/16 250,000 250,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.280% 9/4/15 250,000 250,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.260% 10/1/15 100,000 100,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.280% 10/8/15 150,000 150,000 4 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.333% 11/13/15 150,000 150,000 4 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.338% 11/27/15 200,000 200,000 4 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.341% 12/10/15 125,000 125,000 4 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.303% 12/14/15 125,000 125,000 Canadian Imperial Bank of Commerce (New York Branch) 0.130% 9/4/15 500,000 500,000 Canadian Imperial Bank of Commerce (New York Branch) 0.280% 10/13/15 35,000 35,002 4 Commonwealth Bank of Australia (New York Branch) 0.300% 2/24/16 27,000 27,000 DNB Bank ASA (New York Branch) 0.130% 9/1/15 389,000 389,000 DNB Bank ASA (New York Branch) 0.130% 9/3/15 190,000 190,000 DNB Bank ASA (New York Branch) 0.130% 9/8/15 500,000 500,000 4 Royal Bank of Canada (New York Branch) 0.270% 9/18/15 204,000 204,000 4 Royal Bank of Canada (New York Branch) 0.251% 10/9/15 129,000 129,000 4 Royal Bank of Canada (New York Branch) 0.260% 10/22/15 203,500 203,500 4 Royal Bank of Canada (New York Branch) 0.262% 11/4/15 168,000 168,000 4 Royal Bank of Canada (New York Branch) 0.273% 11/20/15 109,750 109,750 4 Royal Bank of Canada (New York Branch) 0.279% 11/25/15 250,000 250,000 4 Royal Bank of Canada (New York Branch) 0.310% 12/22/15 100,000 100,000 4 Royal Bank of Canada (New York Branch) 0.362% 2/11/16 150,000 150,000 4 Royal Bank of Canada (New York Branch) 0.367% 2/29/16 65,000 65,000 Skandinaviska Enskilda Banken (New York Branch) 0.140% 9/1/15 500,000 500,000 Skandinaviska Enskilda Banken (New York Branch) 0.140% 9/3/15 500,000 500,000 Skandinaviska Enskilda Banken (New York Branch) 0.130% 9/8/15 100,000 100,000 Swedbank AB (New York Branch) 0.140% 9/2/15 500,000 500,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Swedbank AB (New York Branch) 0.130% 9/8/15 500,000 500,000 Toronto Dominion Bank (New York Branch) 0.215% 9/15/15 30,000 30,000 4 Toronto Dominion Bank (New York Branch) 0.288% 9/17/15 13,500 13,500 4 Toronto Dominion Bank (New York Branch) 0.273% 9/21/15 125,000 125,000 4 Toronto Dominion Bank (New York Branch) 0.260% 10/26/15 225,000 225,000 4 Toronto Dominion Bank (New York Branch) 0.288% 12/15/15 150,000 150,000 4 Toronto Dominion Bank (New York Branch) 0.344% 1/7/16 100,000 100,000 4 Toronto Dominion Bank (New York Branch) 0.362% 2/24/16 100,000 100,000 4 Toronto Dominion Bank (New York Branch) 0.359% 3/3/16 100,000 100,000 4 Westpac Banking Corp. (New York Branch) 0.310% 3/24/16 150,000 150,000 9,333,752 Total Certificates of Deposit (Cost $12,752,002) 12,752,002 Other Notes (1.2%) Bank of America NA 0.250% 9/2/15 74,000 74,000 Bank of America NA 0.270% 10/6/15 19,000 19,001 Bank of America NA 0.240% 10/13/15 65,500 65,500 Bank of America NA 0.240% 10/20/15 63,000 63,000 Bank of America NA 0.250% 11/5/15 74,750 74,750 Bank of America NA 0.250% 11/9/15 75,000 75,000 Bank of America NA 0.300% 11/9/15 12,750 12,751 Bank of America NA 0.260% 11/16/15 64,000 64,000 Bank of America NA 0.280% 11/19/15 140,000 140,000 Total Other Notes (Cost $588,002) 588,002 Repurchase Agreements (9.8%) Bank of Nova Scotia (Dated 8/31/15, Repurchase Value $110,000,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 0.750%-3.875%, 4/15/29-2/15/45, U.S. Treasury Note/Bond 1.750%-4.750%, 11/15/20-11/15/40, with a value of $112,200,000) 0.130% 9/1/15 110,000 110,000 Federal Reserve Bank of New York (Dated 8/31/15, Repurchase Value $4,326,006,000, collateralized by U.S. Treasury Note/Bond 1.125%-3.500%, 3/31/16-8/15/42, with a value of $4,326.006,000) 0.050% 9/1/15 4,326,000 4,326,000 RBC Capital Markets LLC (Dated 7/13/15, Repurchase Value $50,008,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%-4.500%, 5/1/39-7/1/45, Federal National Mortgage Assn. 3.000%-5.000%, 9/1/26-8/1/45, with a value of $51,500,000) 0.100% 9/11/15 50,000 50,000 TD Securities (USA) LLC (Dated 8/25/15, Repurchase Value $51,001,000, collateralized by U.S. Treasury Note/Bond 1.375%-4.250%, 1/31/20- 11/15/43, with a value of $52,020,000) 0.090% 9/1/15 51,000 51,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) TD Securities (USA) LLC (Dated 8/26/15, Repurchase Value $27,000,000, collateralized by U.S. Treasury Note/Bond 2.125%-3.750%, 9/30/21- 11/15/43, with a value of $27,540,000) 0.090% 9/2/15 27,000 27,000 TD Securities (USA) LLC (Dated 8/31/15, Repurchase Value $38,001,000, collateralized by U.S. Treasury Note/Bond 2.875%, 5/15/43, with a value of $38,760,000) 0.140% 9/8/15 38,000 38,000 Total Repurchase Agreements (Cost $4,602,000) 4,602,000 Corporate Bonds (0.8%) 4 Toyota Motor Credit Corp. 0.294% 10/29/15 82,000 82,000 4 Toyota Motor Credit Corp. 0.302% 6/13/16 280,000 280,000 Total Corporate Bonds (Cost $362,000) 362,000 Taxable Municipal Bonds (0.5%) BlackRock Municipal Bond Trust TOB VRDO 0.150% 9/1/15 7,410 7,410 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.150% 9/1/15 9,915 9,915 6 BlackRock Municipal Income Trust II TOB VRDO 0.150% 9/1/15 28,000 28,000 BlackRock Municipal Income Trust TOB VRDO 0.150% 9/1/15 54,000 54,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.150% 9/1/15 12,635 12,635 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.150% 9/1/15 4,990 4,990 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.150% 9/1/15 25,500 25,500 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.150% 9/1/15 10,955 10,955 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.150% 9/1/15 26,000 26,000 6 BlackRock MuniVest Fund, Inc. TOB VRDO 0.150% 9/1/15 46,000 46,000 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.150% 9/1/15 3,360 3,360 BlackRock Strategic Municipal Trust TOB VRDO 0.150% 9/1/15 4,855 4,855 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.180% 9/8/15 2,855 2,855 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.180% 9/8/15 2,800 2,800 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.180% 9/8/15 1,500 1,500 Total Taxable Municipal Bonds (Cost $240,775) 240,775 Total Investments (101.1%) (Cost $47,550,522) 47,550,522 Market Liquidity Fund Amount Other Assets and Liabilities (-1.1%) ($000) Other Assets Receivables for Accrued Income 19,859 Other Assets 16 Total Other Assets 19,875 Liabilities Payables for Investment Securities Purchased (530,556) Payables to Vanguard (49) Total Liabilities (530,605) Net Assets (100%) Applicable to 47,038,623,357 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 47,039,792 Net Asset Value Per Share $1.00 At August 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 47,038,623 Undistributed Net Investment Income — Accumulated Net Realized Gains 1,169 Net Assets 47,039,792 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At August 31, 2015, the aggregate value of these securities was $8,502,670,000, representing 18.1% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, the aggregate value of these securities was $630,221,000, representing 1.3% of net assets. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Operations Year Ended August 31, 2015 ($000) Investment Income Income Interest 1 64,306 Total Income 64,306 Expenses The Vanguard Group—Note B Management and Administrative 2,337 Total Expenses 2,337 Net Investment Income 61,969 Realized Net Gain (Loss) on Investment Securities Sold 155 Net Increase (Decrease) in Net Assets Resulting from Operations 62,124 1 Interest income from an affiliated company of the fund was $48,000. See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Statement of Changes in Net Assets Year Ended August 31, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 61,969 44,118 Realized Net Gain (Loss) 155 393 Net Increase (Decrease) in Net Assets Resulting from Operations 62,124 44,511 Distributions Net Investment Income (61,969) (44,118) Realized Capital Gain — — Total Distributions (61,969) (44,118) Capital Share Transactions (at $1.00 per share) Issued 433,317,959 362,096,028 Issued in Lieu of Cash Distributions 61,888 44,118 Redeemed (423,542,625) (353,041,388) Net Increase (Decrease) from Capital Share Transactions 9,837,222 9,098,758 Total Increase (Decrease) 9,837,377 9,099,151 Net Assets Beginning of Period 37,202,415 28,103,264 End of Period 47,039,792 37,202,415 See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Financial Highlights For a Share Outstanding Year Ended August 31, Throughout Each Period 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .001 .001 .001 .002 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .001 .001 .001 .002 Distributions Dividends from Net Investment Income (.001) (.001) (.001) (.001) (.002) Distributions from Realized Capital Gains — Total Distributions (.001) (.001) (.001) (.001) (.002) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.13% 0.12% 0.15% 0.14% 0.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $47,040 $37,202 $28,103 $32,648 $27,384 Ratio of Total Expenses to Average Net Assets 0.005% 0.005% 0.005% 0.005% 0.005% Ratio of Net Investment Income to Average Net Assets 0.13% 0.12% 0.15% 0.14% 0.19% See accompanying Notes, which are an integral part of the Financial Statements. Market Liquidity Fund Notes to Financial Statements Vanguard Market Liquidity Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund has been established by Vanguard as a cash management vehicle solely available for investment by the Vanguard funds and certain trusts and accounts managed by Vanguard or its affiliates. The fund invests in repurchase agreements and in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. In July 2014, the U.S. Securities and Exchange Commission adopted amendments to money market fund regulations, and the compliance dates for these amendments range from July 2015 to October 2016. The fund is evaluating the impact of these amendments on its operations and financial statement disclosures. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund's tax positions taken for all open federal income tax years (August 31, 2012-2015), and has concluded that no provision for federal income tax is required in the fund's financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund's regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund's board of trustees and included in Management and Administrative expenses on the fund's Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. Market Liquidity Fund The fund had no borrowings outstanding at August 31, 2015, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a services agreement, Vanguard provides to the fund investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other fund operating expenses (except taxes) for a fee calculated at an annual percentage rate of the average net assets of the fund. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
